         Case 2:18-cr-00410-RFB-EJY Document 68 Filed 07/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Dennis Jason Watts

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00410-RFB-EJY
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
             v.
                                                          (Second Request)
13   DENNIS JASON WATTS,
14                  Defendant.
15
16           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Rebecca A. Levy, Assistant Federal Public Defender, counsel for Dennis Jason Watts, that
20   the Sentencing Hearing currently scheduled on July 29, 2021 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than two (2) weeks.
22           The Stipulation is entered into for the following reasons:
23           1.     Counsel for the defendant needs additional time to investigate and gather
24   mitigation information for Mr. Watts, which is relevant to the sentencing disposition of this
25   case.
26           2.     The defendant is incarcerated and does not object to the continuance.
       Case 2:18-cr-00410-RFB-EJY Document 68 Filed 07/21/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second stipulation to continue filed herein.
 3        DATED this 20th day of July 2021.
 4   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 5
 6      /s/ Rebecca A. Levy                            /s/ Lisa Cartier-Giroux
     By_____________________________                By_____________________________
 7
     REBECCA A. LEVY                                LISA CARTIER-GIROUX
 8   Assistant Federal Public Defender              Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:18-cr-00410-RFB-EJY Document 68 Filed 07/21/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00410-RFB-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DENNIS JASON WATTS,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing,
11          IT IS ORDERED that the sentencing hearing currently scheduled for Thursday,
12                                                              August 12, 2021
     July 29, 2021 at 10:00 a.m., be vacated and continued to _____________________ at the hour
13   of _______  a
          11:00 ___.m.

14
                        21 day of July 2021.
            DATED this ____
15
16
                                                RICHARD F. BOULWARE, II
17                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
